Citation Nr: 0942920	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes as a 
result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran has active service from September 1966 to 
November 1968, during the Vietnam Era, and additional 
unverified active service from November 1968 to April 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for diabetes, 
peripheral neuropathy of the bilateral lower extremities, and 
peripheral neuropathy of the bilateral upper extremities.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

In August 2009, the Board remanded this claim to the RO for 
additional development, including a hearing before a member 
of the Board sitting at the RO.  That development was 
completed and the case was returned to the Board for 
appellate review.  Upon remand, the Veteran withdraw his 
hearing request, pursuant to 38 C.F.R. § 20.702(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes, peripheral 
neuropathy of the bilateral lower extremities, and peripheral 
neuropathy of the bilateral upper extremities disabilities, 
which he maintains are related to service.  Specifically, the 
Veteran claims that these disabilities are a result of Agent 
Orange exposure in-service.  He also claims that his 
peripheral neuropathy of the bilateral upper and lower 
extremities disabilities are secondary to his diabetes 
disability.  Although the Board regrets additional delay, 
based on review of the record further development is 
necessary prior to adjudicating the claims on the merits.

Review of the evidence of record indicates that he saw a 
private doctor (Dr. R.R.R.) at Patients First for treatment 
of his diabetes disability beginning 1998 and continues 
treatment for his diabetes disability at Patients First.  See 
September 2009 "Authorization and Consent to Release 
Information to VA," VA Form 21-4142.  The private treatment 
records from Dr. R.R.R. at Patients First may support his 
service connection claim for diabetes.  The Board notes that 
in April 2005 and August 2005 Request Letters, the RO 
requested treatment records from Dr. R.R.R. regarding 
treatment for "Agent Orange exposure, peripheral neuropathy 
(bilateral feet), and peripheral neuropathy (bilateral 
hands)."  These request letters did not mention any records 
for treatment of the Veteran's diabetes disability.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete private treatment 
records from Dr. R.R.R. at Patients First should be obtained 
and associated with the claims file.  

In general, to establish service connection for a disability 
or injury, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran has a history 
of diabetes mellitus (see April 2005 Private Treatment Letter 
from Dr. R.R.R.; Social Security Records, received February 
2009), and sought treatment for diabetes at the VA Outpatient 
Clinic in Tallahassee, Florida.  See December 2005 to January 
2006 Outpatient Treatment Records.  Although the Veteran's 
STRs are negative for complaints, treatment, or diagnoses of 
any disability related to Agent Orange exposure, to include 
diabetes mellitus, he reported a history of exposure to Agent 
Orange while in-service, specifically he was exposed to Agent 
Orange while flying behind aircraft that sprayed Agent Orange 
and while flying in and out of Vietnam with Attack Carrier 
Air Wing 16 aboard the USS Oriskany (CVA-34).  See May 2006 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement); April 2009 "Appeal to Board," VA Form 9 
(Substantive Appeal).  
As noted, the Veteran also claims that his peripheral 
neuropathy of the bilateral upper and lower extremities 
disabilities are secondary to his diabetes disability.  
Review of the evidence of record is negative for any medical 
opinion regarding whether the Veteran's peripheral neuropathy 
disabilities are secondary to his diabetes disability. 

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's diabetes mellitus and peripheral 
neuropathy disabilities are related to service.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should obtain the 
Veteran's private treatment records 
from Dr. R.R.R. at Patients First (see 
September 2009 "Authorization and 
Consent to Release Information to VA," 
VA Form 21-4142), and associate these 
records with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  The AMC/RO should also obtain the 
Veteran's current VA treatment records 
regarding his diabetes mellitus and 
peripheral neuropathy disabilities from 
the VA Outpatient Clinic in 
Tallahassee, Florida, from January 2006 
to the present, and associate these 
records with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.  

3.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded an appropriate VA medical 
examination to determine the current 
nature and etiology of any disability 
of the endocrine system, to include his 
diabetes mellitus disability, and any 
disease of the peripheral nerves, 
including peripheral neuropathy of the 
bilateral upper and lower extremities.

The VA medical examiner should verify 
whether the Veteran has diabetes 
mellitus, and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability of the endocrine 
system, including diabetes mellitus, is 
related to the Veteran's active service, 
to include but not limited to his claimed 
exposure to Agent Orange in-service while 
flying behind aircraft that sprayed Agent 
Orange and while flying in and out of 
Vietnam with Attack Carrier Air Wing 16 
aboard the USS Oriskany (CVA-34). 

The examiner is also requested to verify 
whether or not the Veteran has peripheral 
neuropathy of the bilateral upper and 
lower extremities, and render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current peripheral neuropathy 
disability is related to the Veteran's 
active service, to include but not 
limited to his exposure to Agent Orange 
as above described, and/or to his 
diabetes mellitus.

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs and any VA and/or 
private treatment records obtained 
regarding the Veteran's claimed 
disorders, including records from the 
Veteran's private physician (Dr. 
R.R.R.).  The claims file should be 
made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiners in 
conjunction with each examination and 
the report should state that such 
review has been accomplished.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for diabetes and 
peripheral neuropathy of the bilateral 
upper and lower extremities, taking 
into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


